       Case 1:18-cv-05366-WMR Document 1 Filed 11/26/18 Page 1 of 10




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

ROBERT WHITE,                              :
                                           :
      Plaintiff,                           :         CIVIL ACTION FILE
                                           :         NO. __________________
v.                                         :
                                           :
PGH ENTERPRISES, INC. d/b/a                :
ROSWELL AUTO CENTER AND                    :
PHILLIP G. HUGHES,                         :
                                           :
     Defendants.                           :
_______________________________            :

            COMPLAINT FOR UNPAID OVERTIME WAGES,
             LIQUIDATED DAMAGES AND REASONABLE
          ATTORNEY’S FEES AND EXPENSES OF LITIGATION

      COMES NOW PLAINTIFF ROBERT WHITE, and asserts his claims

against Defendants PGH ENTERPRISES, INC. d/b/a ROSWELL AUTO

CENTER (“RAC”) and PHILLIP G. HUGHES (“Hughes”) (collectively

“Defendants”) under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq., to

recover unpaid overtime wages, liquidated damages, and reasonable attorneys’ fees

and expenses, showing this Honorable Court as follows:




                                      Page 1 of 10
        Case 1:18-cv-05366-WMR Document 1 Filed 11/26/18 Page 2 of 10




                          JURISDICTION AND VENUE

                                           1.

      The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331. This

Court also has jurisdiction pursuant to 29 U.S.C. § 201 et seq., the Fair Labor

Standards Act (“FLSA”), and 28 U.S.C. § 1367.

                                           2.

      Pursuant to 28 U.S.C. § 1391, venue is proper in this judicial district as the

Defendants reside herein, and a substantial part of the events or omissions giving

rise to the claims described herein occurred in this judicial district.

                                      PARTIES

                                           3.

      Plaintiff Robert White (“Mr. White”) is an individual who was formerly

employed by Defendants RAC and HUGHES as an automobile service technician.

At all material times, Mr. White was an “employee” of Defendants as that term is

defined at 29 U.S.C. §203(e)(1). During his employment, Defendants failed to pay

Mr. White a premium of at least one and one-half times his regular rate of pay for

each hour he worked over 40 hours in a given workweek.

                                           4.

      Defendant RAC is subject to the jurisdiction of this Court. At all relevant

times, Defendant RAC has been an “employer” within the meaning of the FLSA,


                                          Page 2 of 10
       Case 1:18-cv-05366-WMR Document 1 Filed 11/26/18 Page 3 of 10




29 U.S.C. § 203(d).     Defendant RAC may be served with process upon its

Registered Agent, Phillip G. Hughes, 10705 Houze Road, Roswell, Georgia 30076,

or wherever he may be found.

                                        5.

      Defendant PHILLIP G. HUGES is subject to the jurisdiction of this Court.

At all relevant times, Defendant Hughes was an “employer” within the meaning of

the FLSA, 29 U.S.C. § 203(d). At all relevant times, Hughes directly supervised

Mr. White and was involved in the day-to-day operation of RAC. Hughes may be

served with process at 10705 Houze Road, Roswell, Georgia 30076, or wherever

he may be found.

                                        6.

      At all material times during his employment, Mr. White was engaged in

commerce as Defendants’ employee in that he handled automotive goods,

equipment and supplies which were used and transported in interstate commerce.

                                        7.

      At all material times during Plaintiff’s employment, Defendants were an

enterprise engaged in engaged in commerce or in the production of goods for

commerce, having handled automotive goods, equipment and supplies which were

used and transported in interstate commerce.




                                      Page 3 of 10
       Case 1:18-cv-05366-WMR Document 1 Filed 11/26/18 Page 4 of 10




                                         8.

      At all material times during since 2015, Defendants had two more

employees engaged in commerce.

                                         9.

      Since 2015, Defendants had two or more employees handling, selling or

otherwise working on goods, automotive equipment or related materials that have

been moved and produced for commerce by any person.

                                        10.

      During each year since 2015, Defendants have been an “enterprise engaged

in commerce or in the production of goods for commerce,” as defined by 29 U.S.C.

§203(s)(1).

                                        11.

      At all times material hereto, Mr. White was not exempt from the overtime

pay requirements of the FLSA.

                                       FACTS

                                        12.

      Between approximately February 8, 2017 and October 24, 2018, Mr. White

was employed as an automobile service technician for Defendants. He began his

employment earning approximately $11 per hour, but shortly thereafter received a

raise to approximately $16 per hour.


                                        Page 4 of 10
        Case 1:18-cv-05366-WMR Document 1 Filed 11/26/18 Page 5 of 10




                                         13.

      As an employee of Defendants, Mr. White reported to and was directly

supervised and paid by Defendant Hughes.

                                         14.

      As an employee of Defendants, Mr. White frequently worked in excess of 40

hours per workweek, and was paid bi-weekly for his services.

                                         15.

      Defendants did not pay Mr. White one and one-half times his regular rate of

pay for each hour worked over 40 hours during any given workweek.

                                         16.

      Defendants failed to properly compensate Mr. White for all overtime hours

worked at a rate of one and one-half times his regular rate of pay.

                                         17.

       On or about October 24, 2018, Mr. White complained to Defendant RAC

that he was not being properly compensated for overtime hours worked.

                                         18.

       Mr. White’s complaint resulted in an argument with RAC’s supervisor,

which ultimately resulted in Mr. White’s termination from employment on October

24, 2018.




                                        Page 5 of 10
        Case 1:18-cv-05366-WMR Document 1 Filed 11/26/18 Page 6 of 10




                                    COUNT I

                VIOLATION OF SECTION 207 OF THE FLSA
                     (UNPAID OVERTIME WAGES)

                                       19.

      Plaintiff restates the allegations contained in Paragraphs 1-18 of his

Complaint as is fully set forth.

                                       20.

      At all material times, Mr. White was a non-exempt employee of Defendants.

                                       21.

      Mr. White regularly worked more than 40 hours in many workweek for

Defendants, but Defendants failed to properly compensate him at a rate of at least

one and one half times his regular rate of pay for each hour worked in excess of 40

hours in every workweek.

                                       22.

      Defendants knew or should have known that the FLSA applied to Mr.

White, and that they had a duty to ensure they paid Mr. White at least one and one-

half times his regular rate of pay for each hour he worked over 40 in a given

workweek.

                                       23.

      Defendants willfully failed to properly compensate Mr. White for the hours

he worked in excess of 40 hours each workweek.
                                       Page 6 of 10
        Case 1:18-cv-05366-WMR Document 1 Filed 11/26/18 Page 7 of 10




                                        24.

      As a result of Defendants’ willful failure, Mr. White is entitled to an award

of back pay in the amount of one and one half times his regular rate of pay for each

uncompensated hour he worked over 40 in any given workweek for which

Defendants did not compensate him at the statutory rate.

                                        25.

      Said willful violations give rise to a claim for liquidated damages in an

amount equal to the unpaid compensation, and reasonable attorneys’ fees and

expenses of litigation, pursuant to 29 U.S.C. § 216.



                                    COUNT II

                      VIOLATION OF 29 U.S.C. §215(a)(3)
                        (UNLAWFUL RETALIATION)

                                        26.

      Plaintiff restates the allegations contained in Paragraphs 1-25 of his

Complaint as is fully set forth.

                                        27.

      On or about October 24, 2018, Mr. White complained to Defendant RAC

that he was not being properly compensated overtime wages.




                                        Page 7 of 10
         Case 1:18-cv-05366-WMR Document 1 Filed 11/26/18 Page 8 of 10




                                         28.

        Mr. White’s complaint lead to an argument with RAC’s supervisor which

ultimately resulted in Mr. White’s termination from employment on October 24,

2018.

                                         29.

        Mr. White’s complaint to Defendants about its failure to properly pay him

overtime wages constituted protected speech.

                                         30.

        A causal connection existed between Mr. White’s protected speech and

Defendants’ decision to terminate his employment.

                                         31.

        Defendants’ decision to terminate Mr. White’s employment constitutes

unlawful retaliation in violation of 29 U.S.C. § 215(a)(3).

                                         32.

        Mr. White has suffered damages as a result of Defendants’ actions.

        WHEREFORE, Plaintiff requests:

        (a)   that his Complaint be read and considered;

        (b)   that service of process issue against Defendants RAC and HUGHES

as authorized by law;




                                        Page 8 of 10
        Case 1:18-cv-05366-WMR Document 1 Filed 11/26/18 Page 9 of 10




      (c)     that the Court declare that Defendants have violated Plaintiff’s rights

under the overtime wage and anti-retaliation provisions of the FLSA;

      (d)     that the Court award Plaintiff the value of his unpaid overtime wages;

        (e)   that the Court award Plaintiff liquidated damages as authorized by the

FLSA;

      (f)     that the Court award Plaintiff compensatory damages for Defendants’

unlawful retaliation;

      (g)     that the Court award Plaintiff his expenses of litigation, including his

reasonably-incurred attorney’s fees as authorized by the FLSA;

      (h)     that the Court permanently enjoin Defendants from further violations

of the FLSA’s anti-retaliation provision;

      (i)     that the Court order Plaintiff be reinstated to his former position(s), or

in the alternative, that he be awarded front-pay; and

        (j)   that the Court award such other further relief this Court deems just,

equitable and proper.

                                        Respectfully submitted,

                                        /s/ Dean R. Fuchs
                                        DEAN R. FUCHS
                                        Georgia Bar No. 279170
                                        Attorney for Plaintiff




                                          Page 9 of 10
     Case 1:18-cv-05366-WMR Document 1 Filed 11/26/18 Page 10 of 10




SCHULTEN WARD TURNER & WEISS, LLP
260 Peachtree Street, N.W.
Suite 2700
Atlanta, GA 30303
(404) 688-6800
(404) 688-680 facsimile
d.fuchs@swtwlaw.com




                                 Page 10 of 10
